     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TRACY MAXWELL,                        )
                                      )
        Plaintiff,                    )
                                      )        CIVIL ACTION NO.
        v.                            )          2:18cv757-MHT
                                      )              (WO)
ALABAMA DEPARTMENT OF                 )
CORRECTIONS, Medical                  )
Unit, et al.,                         )
                                      )
        Defendants.                   )

                                  OPINION

       Pursuant to 42 U.S.C. § 1983, plaintiff Tracy Maxwell

filed this lawsuit asserting that he was denied medical

care while incarcerated at Kilby Correctional Facility.

This     lawsuit       is   now     before     the    court    on   the

recommendation of the United States Magistrate Judge that

Maxwell’s claim against defendant Alabama Department of

Corrections Medical Unit be dismissed with prejudice.

Also before the court are Maxwell’s objections to the

recommendation.        After an independent and de novo review

of   the     record,    the   court       concludes   that    Maxwell’s

objections should be overruled and the magistrate judge’s

recommendation adopted.
An appropriate judgment will be entered.

DONE, this the 11th day of October, 2018.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
